  Case 1:20-cv-00547-PLM-PJG ECF No. 7 filed 08/04/20 PageID.29 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JEFFREY EARL ANDERSON,

        Plaintiff,
                                                      Case No. 1:20-cv-547
 v.
                                                      HONORABLE PAUL L. MALONEY
 KENT D. ENGLE,

        Defendant.
 ____________________________/


               ORDER GRANTING MOTION FOR EXTENSION OF TIME

       Pending before the Court is Plaintiff's motion for extension of time to file his response to

Defendant’s motion to dismiss (ECF No. 6). Plaintiff requests an additional 30 days. Upon due

consideration of the motion by the Court,

       IT IS HEREBY ORDERED that the motion for extension of time (ECF No. 6) is

GRANTED.

       IT IS FURTHER ORDERED that the deadline for Plaintiff to file his response is

extended to September 21, 2020.



Dated: August 4, 2020                                        /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
